Citation Nr: 0500009	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  99-11 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to service 
connection for an acquired psychiatric disorder including 
PTSD.

Entitlement to service connection for an acquired psychiatric 
disorder including PTSD was previously denied by the RO on 
three earlier occasions with the most recent being in May 
1994.  That decision is final.  38 U.S.C.A. § 7105 (West 
2002).  Thus, regardless of any RO action, the current claim 
may be considered on the merits only if new and material 
evidence has been submitted since that final decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003); 
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

As indicated above, the November 1997 rating decision is was 
not the first time that the RO denied a claim of entitlement 
to service connection for an acquired psychiatric disorder 
including PTSD.  Unfortunately, the record does not show that 
the appellant was provided notice of the laws and regulations 
governing claims to reopen.  Accordingly, a remand to provide 
this information is required.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Next, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
requires VA to notify the claimant of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In this regard, the previously issued VCAA notice letters did 
not address claims to reopen.  Accordingly, on remand, the RO 
is to: (1) notify the claimant of the information and 
specific evidence not of record that is still necessary to 
substantiate the claim to reopen; (2) notify him of the 
information and specific evidence that VA will seek to 
provide; (3) notify him of the information and specific 
evidence the claimant is expected to provide; and (4) notify 
the claimant that he is to provide any pertinent evidence in 
his possession.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA also requires VA to obtain and associate with the 
record all adequately identified records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  In this regard, the record on appeal 
shows outstanding medical record from both the Albany VA 
Medical Center and from the Elizabethtown VA Outpatient 
Clinic.  Therefore, on remand, the RO should requests these 
records.

Lastly, the Board notes that, while vague, the record on 
appeal contains statements from the veteran as to his 
purported in-service stressors.  See, for example, letters 
from the veteran received by the RO in March 1994 and August 
1994; and VA examination reports dated in October and 
November 1986.  

Given the above stressor statements, the veteran's verified 
Vietnam service, and his diagnosis of PTSD, VA had a duty to 
provide a summary of his stressor statements to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
and ask them to attempt to verify the stressors.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c) (2003); M21-1, Part VI, Ch. 
11.37(F)(4) (VA must "always send an inquiry...").  However, 
no such request has yet been made by the RO.  Therefore, on 
remand, the veteran should be asked to provide a more 
detailed statement of his stressors and a summary of that 
statement, including the facts found in the earlier stressor 
statements of record should be forwarded to USASCRUR.  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the appellant of the 
specific evidence needed to substantiate 
the application to reopen a claim of 
entitlement to service connection for an 
acquired psychiatric disorder including 
PTSD.  Specifically, the letter must (1) 
notify the claimant of the information 
and specific evidence not of record that 
is necessary to substantiate the claim; 
(2) notify him of the information and 
specific evidence that VA will seek to 
provide; (3) notify him of the 
information and specific evidence he is 
expected to provide; and (4) request he 
provide any pertinent evidence in his 
possession.  The veteran should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claim.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO should obtain and associate 
with the claims files all of the 
veteran's outstanding medical records 
from the Albany VA Medical Center and 
from the Elizabethtown VA Outpatient 
Clinic as well as any other pertinent 
post-November 1983 medical records the 
claimant identifies.  If the records are 
not available, or if the search for the 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims files, and the 
veteran notified in writing.

3.  The RO should contact the veteran and 
request that he provide the following 
information as to each of his stressor 
events:  the dates of the incidents (or 
at least within a 30 day time frame); the 
names, ranks, and units of assignments of 
all persons present at the incidents 
including for the friend he reportedly 
saw killed; and the name and location of 
the unit at which all paperwork, 
including any pertaining to the stolen 
weapons incident were filed.  Advise the 
veteran that with more complete 
information VA can better assist him in 
attempting to verify the claimed 
stressors. 

4.  The RO should contact the National 
Personnel Records Center and request a 
complete copy of the claimant's personnel 
records.

5.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should prepare of a summary of his 
stressors using both the information 
provided in reply to the above request 
and the facts found in the earlier 
stressor statements found in the claims 
file.  The RO should forward the summary 
to USASCRUR and ask them to attempt 
verify each claimed stressor.  The 
veteran must be informed of the results 
of the search.

6.  Following the above development, and 
any other appropriate development, the RO 
should readjudicate the appealed issue in 
a new rating decision using the law 
governing claims to reopen that was in 
effect at the time the veteran filed his 
claim in April 1997.  

7.  If the benefit sought on appeal 
remains denied, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations governing claims to reopen, 
and the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


